           Case 1:20-cv-01269-JDP Document 8 Filed 11/04/20 Page 1 of 2


 1

 2

 3

 4

 5

 6

 7

 8                                       UNITED STATES DISTRICT COURT

 9                            FOR THE EASTERN DISTRICT OF CALIFORNIA

10

11       PABLO CHAVEZ,                                    Case No. 1:20-cv-01269-JDP
12                          Plaintiff,                    ORDER GRANTING MOTION TO
                                                          PROCEED IN FORMA PAUPERIS
13             v.
                                                          ECF No. 7
14       RAMIREZ, et al.,
15                          Defendants.
16

17

18

19            Plaintiff moves to proceed in forma pauperis under 28 U.S.C. § 1915. ECF No. 7.1

20       Plaintiff has submitted a declaration regarding his financial circumstances. Id. Plaintiff’s

21       declaration satisfies the requirements under § 1915. The court therefore grants plaintiff’s

22       motion to proceed in forma pauperis. Plaintiff’s complaint will be screened separately in due

23       course.

24

25
     1
26     Plaintiff was imprisoned at the time he filed his complaint but did not pay the filing fee or move
     to proceed without prepayment of fees. See ECF Nos. 1, 3. Thus, he was ordered to submit an
27   application to proceed in forma pauperis or pay the filing fee. ECF No. 3. The court sent
     plaintiff an IFP form for incarcerated litigants. Id. However, plaintiff has since been released
28   from confinement. ECF No. 4.
                                                         1
        Case 1:20-cv-01269-JDP Document 8 Filed 11/04/20 Page 2 of 2


 1
     IT IS SO ORDERED.
 2

 3
     Dated:   November 3, 2020
 4                                          UNITED STATES MAGISTRATE JUDGE
 5

 6

 7

 8

 9

10

11

12

13

14

15

16

17

18

19

20
21

22

23

24

25

26
27

28
                                           2
